DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant acknowledges the amendments of claims 1, 5, 12, & 15, and the cancellation of claim 2. Claims 1 & 3 – 20 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4 – 12, & 15 – 20 are rejected under 35 U.S.C. 103 as obvious under Lynch et al. (WO 2016/210312 A2), in view of Farrell et al. (U.S. Patent No. 7,994,081).
With regard to claim 1, Lynch et al. teach a fabric laminate for an architectural covering (paragraph [0002]) comprising a layer of adhesive 134 (Applicant’s “film layer”) (paragraph [0026]), a nonwoven backing material (inner fabric) 132 (Applicant’s “first nonwoven web”) on a first side of the film layer, and a nonwoven outer fabric 130 (Applicant’s “second nonwoven web”) on second side of film layer (paragraph [0029] & Fig. 4, shown below). The backing material 132 is formed from a plurality of fiber 

    PNG
    media_image1.png
    331
    394
    media_image1.png
    Greyscale

Lynch et al. teach the backing material (“first nonwoven web”) may be a nonwoven web comprised of a wetlaid web (paragraph [0032]). 
Lynch et al. are silent regarding whether or not the second nonwoven web comprises wet laid web.
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to forming the second nonwoven web using a similar wet laid web method as used to form the first nonwoven web.
Lynch et al. do not teach the majority of fibers in the outer fabric (130) (Applicant’s “second nonwoven web”) is oriented along a first direction.
However, Lynch et al. teach the outer fabric 130 may be formed of almost any type of fabric (paragraph [0028]). It would have been obvious to one of ordinary skill in the art to use a similar type of fabric for both nonwoven materials.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Lynch et al. do not teach the nonwoven webs comprise a binder material, but does teach the hydroentangled web can be subject to further bonding processes, such as thermal bonding (paragraph [0039]).
Farrell et al. teach a spun bond nonwoven web that is composed of separate synthetic matrix filaments and binder filaments comprising polyethylene terephthalate (PET) homopolymer. The matrix filaments have a higher intrinsic viscosity (IV) than the binder filaments are nor melt extruded under conditions that result in the matrix filaments having more crystallinity than the binder filaments (Col. 3, Lines 11 – 21). PET copolymer forms the binder filaments and PET homopolymer of the matrix filaments (Col. 4, Lines 47 – 52 & Fig. 13). Binder fibers are stained darker than matrix fibers (Col. 6, Lines 54 – 55, Figs. 15A & 15B). Filaments are then thermally bonded to give the web coherency and strength (Col. 9 Lines 33 – 36). The presence of binder fibers allows for forming thermal bonds at temperatures below the softening temperature of the first polymer component (synthetic fiber), providing requisite physical properties such as tensile and tear strength (Col. 5, Lines 16 – 40).
Therefore, based on the teachings of Farrell et al., it would have been obvious to one of ordinary skill in the art prior to the effective date to incorporate bicomponent fibers as binder fibers into the nonwoven layers taught by Lynch et al. for bonding at lower temperatures and providing requisite physical properties, such as tensile and tear strength.

With regard to claim 4, Lynch et al. teach an embodiment of a backing material formed from polyester fibers, polypropylene fibers, or a mixture thereof (paragraph [0035]). The hydroentangled web can be subject to further bonding processes, such as thermal bonding (paragraph [0039]). 
Lynch et al. do not teach the fibers of the first nonwoven web or the second nonwoven web include binder fibers.
As discussed above, Farrell et al. teach a spun bond nonwoven web that is composed of separate synthetic matrix filaments and binder filaments comprising polyethylene terephthalate (PET) homopolymer.
With regard to claim 5, in other embodiments, Ferrell et al. teach a bicomponent filaments (Applicant’s “binder fibers”) have a sheath/core configuration, wherein the sheath comprise the binder component of the filaments, while the core comprises the matrix component (Col. 3, Lines 30 – 46).
With regard to claim 6, Lynch et al. teach the stiffness ratio in said first direction is greater than the stiffness of said laminate in said second direction (paragraphs [0005] & [0044]).
With regard to claim 7, Lynch et al. teach the stiffness ratio between the machine direction and the cross direction is preferably greater than 2:1 (paragraph [0044]).
With regard to claim 8, Lynch et al. teach the stiffness ratio between the machine direction and cross direction is preferably greater than about 4:1 and preferably less than 20:1 (paragraph [0044]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It would have been obvious to select any part of the range disclosed including the overlapping part of the range.

With regard to claim 9, Lynch et al. teach an embodiment of a backing material comprises polyester fibers (paragraph [0035]). 
Lynch et al. do not explicitly teach the fibers used to form the nonwoven outer fabric 130 (“second nonwoven web”). 
However, Lynch et al. teach the outer fabric 130 may be formed of almost any type of fabric (paragraph [0028]). It would have been obvious to one of ordinary skill in the art to use a similar type of fabric for both nonwoven materials.
 The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
With regard to claim 10, Lynch et al. teach the backing material (Applicant’s “first nonwoven web”) is a unidirectionally oriented hydroentangled web having a basis weight of less than about greater than about 5 gsm and less than about 17 gsm (paragraph [0037]), which is within Applicant’s claimed range of 5 – 18 gsm. 
With regard to claim 11, Lynch et al. teach the adhesive layer and the backing material together contribute an addition 0.02 to about 0.06 mm in thickness to the vane (paragraph [0053]). Therefore, the backing material is less than 0.06 mm, which overlaps with Applicant’s claimed thickness range of less than about 0.15 mm and greater than about 0.03 mm.
claim 12, Lynch et al. teach a fabric laminate for an architectural covering (paragraph [0002]) comprising a layer of adhesive 134 (Applicant’s “film layer”) (paragraph [0026]), a nonwoven backing material (inner fabric) 132 (Applicant’s “first nonwoven web”) on a first side of the film layer, and a nonwoven outer fabric 130 (Applicant’s “second nonwoven web”) on second side of film layer (paragraph [0029] & Fig. 4, shown below). The backing material 132 is formed from a plurality of fiber segments oriented primarily along the longitudinal axis Lv of the vane 110 (i.e., along the machine direction MD of the vane 110) (paragraph [0029]). The vane is stiffer along its length but remains flexible about its height, providing flexible vane that has consistent, preferably smooth contoured appearance (paragraph [0005]). The stiffness ratio between the machine direction and cross direction is preferably greater than about 4:1 (paragraph [0044]).

    PNG
    media_image1.png
    331
    394
    media_image1.png
    Greyscale

Lynch et al. do not teach the majority of fibers in the outer fabric (130) (Applicant’s “second nonwoven web”) is oriented along a first direction.

 The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Lynch et al. do not teach the fibers of the first nonwoven web or the second nonwoven web include binder fibers, 
As discussed above for claim 4, Farrell et al. teach a spun bond nonwoven web that is composed of separate synthetic matrix filaments and binder filaments comprising polyethylene terephthalate (PET) homopolymer.
As discussed above, based on the teachings of Farrell et al., it would have been obvious to one of ordinary skill in the art prior to the effective date to incorporate bicomponent fibers as binder fibers into the nonwoven layers taught by Lynch et al. for bonding at lower temperatures and providing requisite physical properties, such as tensile and tear strength.

With regard to claim 17, Lynch et al. teach the backing material (Applicant’s “first nonwoven web”) is a unidirectionally oriented hydroentangled web having a basis weight of less than about greater than about 5 gsm and less than about 17 gsm (paragraph [0037]), which is within Applicant’s claimed range of 5 – 18 gsm.
With regard to claim 18, Lynch et al. teach the adhesive layer and the backing material together contribute an addition 0.02 to about 0.06 mm in thickness to the vane 
Absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to ***.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 19, as discussed for claim 12 above, Lynch et al. teach the fabric laminate is for an architectural covering (paragraph [0002]).
With regard to claim 20, Lynch et al. teach the fabric laminate comprises a multiple movable vanes (paragraphs [0005], [0018], [0051], Figs. 1 – 3).
With regard to claim 15, Lynch et al. teach an embodiment of a backing material formed from polyester fibers, polypropylene fibers, or a mixture thereof (paragraph [0035]). The hydroentangled web can be subject to further bonding processes, such as thermal bonding (paragraph [0039]). 
Lynch et al. do not teach the fibers of the first nonwoven web or the second nonwoven web include binder fibers, 
Lynch et al. teach the hydroentangled web can be subject to further bonding processes, such as thermal bonding (“thermal bonds between fibers within each web”) (paragraph [0039]).
As discussed above, Farrell et al. teach a spun bond nonwoven web that is composed of separate synthetic matrix filaments and binder filaments comprising polyethylene terephthalate (PET) homopolymer.
With regard to claim 16, Lynch et al. do not teach the binder fibers are comprised conjugated fibers, said conjugate fibers including a core polymer surrounded by a sheath polymer, said conjugate fibers being thermally bonded to said synthetic fibers.
However, Ferrell et al. teach another embodiment in which a bicomponent filaments (Applicant’s “binder fibers”) have a sheath/core configuration, wherein the sheath comprise the binder component of the filaments, while the core comprises the matrix component (Col. 3, Lines 30 – 46). The presence of binder fibers allows for forming thermal bonds at temperatures below the softening temperature of the first polymer component (synthetic fiber), providing requisite physical properties such as tensile and tear strength (Col. 5, Lines 16 – 40).
Therefore, based on the teachings of Farrell et al., it would have been obvious to one of ordinary skill in the art prior to the effective date to incorporate bicomponent fibers as binder fibers into the nonwoven layers taught by Lynch et al. for bonding at lower temperatures and providing requisite physical properties, such as tensile and tear strength.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. & Farrell et al., as applied to claim 1 above, and further in view of Yializis et al. (US 2011/0262699 A1).
Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. & Farrell et al., as applied to claim 12 above, and further in view of Yializis et al. (US 2011/0262699 A1).
With regard to claims 3 & 13, Lynch et al. fail to teach laminate further comprises a first metallized layer, said first metallized layer being positioned in between said first side of said film layer and said first nonwoven web.

Therefore, based on the teachings of Yializis et al., it would have been obvious to one of ordinary skill in the art prior to the effective date to reflect heat away from the architectural covering taught by Lynch et al. by incorporating a metallized layer, such as aluminum, between two layers of the laminate structure.
With regard to claim 14, Lynch et al. & Yializis et al. fail to teach a second metallized layer position in between said second side of said film layer and said second nonwoven web.
However, it would have been obvious to one of ordinary skill in the art to incorporate a metallized layer on both sides of the adhesive layer to for providing increased heat reflection.
 The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

Response to Arguments
Applicant argues, “Claim 15 has been amended shown to overcome the objection to the claims. Thus, Applicant respectfully requests that the objection to the claims is withdrawn” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 15, the objection of claim 15 has been withdrawn.

Applicant argues, “Claim 5 has been amended as shown. As such, it is respectfully requested that the pending rejection under 35 U.S.C. §112(b) is withdrawn.
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 5, the rejection of claim 5 over 35 U.S.C. §112(b) has been withdrawn.

Applicant argues, “Independent claim 1 has been amended as shown to require that the first nonwoven web comprises a wet laid web and the second nonwoven web comprises a wet laid web. Each of the prior art references Ellis, Chamis and Pratt are completely silent as to a fabric laminate including a wet laid web. For at least these 
EXAMINER’S RESPONSE: In light of Applicant’s amendments of claim 1, the rejection of claims 1, 4 – 6, & 10 over Ellis et al. (US 2003/0124310 A1) and the rejection of claim 1 over Pratt (US 2002/0028332) have been withdrawn.

Applicant argues, “The present disclosure states that a fabric laminate may have ‘desirable drape’ characteristics and/or demonstrate ‘clean fold, crease, and drop properties’ (see paragraph [0023] of the present disclosure). In contrast, Chamis discloses rigid laminates formed to be highly resistant to a variety of stresses (see Chamis col. 3 ll. 26 – 31) and impact and erosion resistant (see Chamis col. 4 ll. 1 – 10). In particular, Chamis discloses fiberglass as an example laminate (see Chamis col .4 line 1). Although the Interview Summary mailed on October 4, 2021 asserts that the word ‘fabric’ does not preclude glass fibers, Applicant respectfully notes that the rigid laminate with high impact resistance disclosed by Chamis does not disclose or suggest any cloth-like characteristics. While Applicant acknowledges that claim terms are subject to their broadest reasonable interpretation during examination, Applicant respectfully submits that interpreting the rigid laminate of Chamis as a ‘fabric’ is overly broad and not at all reasonable, as the rigid laminate of Chamis is configured for having high impact resistance. At least because Chamis is completely silent as to a fabric, Applicant respectfully submits that Chamis fails to anticipate the fabric laminate of independent claim 1 or the fabric laminate of independent claim 12” (Remarks, Pg. 6).

The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). See MPEP 2111.01.I. However, Applicant’s specification does not define the word “fabric” to have drape characteristics, but rather teaches that an embodiment of fabric may have drape characteristics.
However, the teachings of the specification should not be read into the claim. See MPEP 2111.01.II. states the following: 
Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (“Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims.") 

In light of Applicant’s amendments of claims 1 & 12, the rejection of claims 1, 3, 6 – 8, & 12 – 14 over Chamis et al. U.S. Patent No. 4,209,838) has been withdrawn.

Applicant argues, “Notably, Farrell is completely silent as to its matrix fibers being oriented in one direction, and instead appears to disclose (see, e.g., FIG 1, 6, 9, 10, 15A and 15B of Farrell) matrix fibers oriented in random directions and not being oriented in one direction. Moreover, the very specific extrusion method required for forming the matrix fibers and the binder fibers of Farrell does not indicate any ability to form the matrix fibers with any specific directionality. Thus, at least because the matrix fibers and binder fibers taught by Farrell are formed as part of a same extrusion process, modifying Lynch’s nonwoven to include the binder fibers of Farrell’s nonwoven would not result in a nonwoven having a majority of fibers oriented in the first direction as required in independent claims 1 and 12. Furthermore, Farrell expressly requires a particular extrusion method; thus the binder fibers of Farrell could not be combined with the nonwoven of Lynch to be formed as a wet laid web, as further required by independent claim 1” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the direction of fibers in a web (oriented vs. random) is not the result of extrusion, but rather, the fiber deposition process after the fibers have been formed by extrusion.
Second, the specific extrusion method taught by Farrell is melt extruding, specifically spunbond webs or meltblown webs (Col. 3, Lines 10 – 29 & Col. 4, Lines 23 – 25). Lynch et al. also teach a spunbond precursor web of continuous filaments (paragraph [0039]). Specifically, Lynch et al. teach the unidirectionally oriented web that is subjected to hydroentangling can be made using different processes and techniques, the web may comprise a meltspun web, such as a spunbond or meltblown web, that has 
Second, the rejection was made over Lynch et al., in view of Farrell et al. As previously discussed, Lynch et al. teach the backing layer (“first nonwoven web”) is formed from a plurality of fiber segments oriented primarily along the longitudinal axis (“a first direction”). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “Yializis is relied upon in the rejection of dependent claims 3, 13 and 14 to teach a metalized layer. However, Yializis fails to cure the above-mentioned deficiencies of Lynch and Farrell” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781